UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2010. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 0-28353 INTEGRAL TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 98-0163519 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 805 W. Orchard Drive, Suite 7, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (360) 752-1982 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of April 23, 2010, there were 52,699,169 outstanding shares of the Registrant's Common Stock, $0.001 par value. INTEGRAL TECHNNOLOGIES, INC. March 31, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Financial Statements March31, 2010 (U.S. Dollars) (Unaudited) Consolidated Balance Sheets F-1 Consolidated Statement of Operations F-2 Consolidated Statement of Stockholders’ Equity F-3 Consolidated Statement of Cash Flows F-4 Notes to Consolidated Financial Statements F-5 Item 2. Management’s Discussion and Analysis and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosure About Market Risk 5 Item 4T. Controls and Procedures 5 PART II - OTHER INFORMATION Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Removed and Reserved 6 Item 5. Other Information 6 Item 6. Exhibits 6 SIGNATURES 7 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Table of Contents INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Balance Sheet (US Dollars) March 31, June 30, 2010 (Unaudited) Assets Current Cash $ $ Prepaid expenses Total Assets $ $ Liabilities Current Accounts payable and accruals $ $ Total Current Liabilities Stockholders’ Equity (Deficit) Preferred Stock and Paid-in Capital in Excess of $0.001 Par Value 20,000,000Shares authorized 308,538(June 30, 2009 - 308,538) issued and outstanding Common Stock and Paid-in Capital in Excess of $0.001 Par Value 150,000,000Shares authorized 52,699,169(June 30, 2009 – 50,305,769) issued and outstanding Promissory Notes Receivable ) ) Subscriptions Received 0 Other Comprehensive Income Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Deficit $ $ F-1 Table of Contents INTEGRAL TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Statement of Operations (Unaudited) (US Dollars) Period from February 12, Three Months Ended Nine Months Ended (Inception) to March 31, March 31, March 31, Revenue $ $
